FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA D. RODRIGUEZ-CASTRO,                       No. 10-72340

               Petitioner,                       Agency No. A073-904-077

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012**

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Maria D. Rodriguez-Castro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. Our jurisdiction is governed 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Chete Juarez v.

Ashcroft, 376 F.3d 944, 947 (9th Cir. 2004), and we deny in part and dismiss in

part the petition for review.

        The agency did not abuse its discretion in denying Rodriguez-Castro’s

motion to reopen where the Order to Show Cause was sent by certified mail to her

address of record, and the record contains a signed certified mail return receipt.

See 8 U.S.C. § 1252b(a)(1), (c)(1) (1995); Chaidez v. Gonzales, 486 F.3d 1079,

1083 (9th Cir. 2007).

        We lack jurisdiction to consider Rodriguez-Castro’s contention that the

signature on her asylum application does not match the signature on the return

receipt because she failed to raise that issue before the BIA and thereby failed to

exhaust her administrative remedies. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010) (no jurisdiction to review legal claims not presented before the

BIA).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-72340